Case 8:21-cv-00727-SDM-SPF Document 9 Filed 05/27/21 Page 1 of 1 PageID 28



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION



  DORENE MIRANDA,

        Plaintiff,

  v.                                                CASE NO. 8:21-cv-727-T-23SPF

  WILLIAMS, RUSH & ASSOCIATES, LLC,

        Defendant.
  __________________________________/


                                         ORDER

        The plaintiff announces (Doc. 8) a settlement of this action. Under Local

  Rule 3.09(b), this action is DISMISSED subject to the right of any party within sixty

  days (1) to submit a stipulated form of final order or judgment or (2) to move to

  vacate the dismissal for good cause. The clerk is directed to close the case.

        ORDERED in Tampa, Florida, on May 27, 2021.
